Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 26 December 1794
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury DepartmentDecember 26. 1794
Gentlemen

Inclosed are the copies of two Acts one of Congress authorising The President to borrow two millions of Dollars another of the President authorising me to carry that act into effect. The extensive payments becoming due to the Bank of the UStates added to the large demands for the current service oblige me to ask of the Bank the loan of the whole sum. The expence of suppressing the late insurrection has created a necessity for larger anticipations than usual and for a longer term of reimbursement.
I therefore hope that it will be found convenient to the Bank to make the loan to the above extent payable in the following installments (to wit) one Million of Dollars on the first of January next, One Million of Dollars on the first of April next, each installment to be reimbursed in one year after it is advanced.
With great respect & esteem   I have the honor to be Gentlemen   your obedient servant

Alex Hamilton
The President & Directors of TheBank of The UStates

